PER CURIAM.
Michael Aaron Little appeals the district court’s order denying his motion to modify his sentence pursuant to 18 U.S.C. § 3582 (2000). We have reviewed the record and find no abuse of discretion. Accordingly, we affirm on the reasoning of the district court. See United States v. Little, Nos. CR-99-132; CA-01-702 (E.D.N.C. July 26, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.